            Case 2:18-cr-00164-MCE Document 252 Filed 06/26/20 Page 1 of 6


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                      CASE NO. 2:18-CR-164-MCE
                         Plaintiff,
12                                                  STIPULATION REGARDING
                     v.                             EXCLUDABLE TIME PERIODS UNDER
13                                                  SPEEDY TRIAL ACT; ORDER
     LNU (aka FRANCISCO LOYA-SOLARZANO, aka
14   “Uncle,” aka “Pancho”)                         DATE: June 4, 2020
     ELIAS HERNANDEZ VALENCIA (aka “Pistola”)       TIME: 10:00 a.m.
15   FILIBERTO MADRIGAL (aka “Fily”)                COURT: Hon. Morrison C. England, Jr.
     LUIS ARMANDO RIOS GARCIA (aka “Pee Wee”)
16   GEORGINA CARRILLO AYALA
17   HECTOR GOMEZ-GARCIA
     JOSE FRANCISCO BUENAVIDA (aka “Canas”)
18   ENRIQUE BUENAVIDA
     JOSE ANTONIO PANTOJA ESTRADA
19   KELLY DUANE HUGHES
     JERRY CURTIS FOSTER
20   BART RICHARD HUGHES
21   JOSE MANUEL RODRIGUEZ (aka “Manny”)
     ROBERTO MERCADO-RANGEL,
22
                                Defendants.
23                                                  CASE NO. 1:19-CR-100-MCE
     UNITED STATES OF AMERICA,
24                                                  STIPULATION REGARDING
                                Plaintiff,          EXCLUDABLE TIME PERIODS UNDER
25                                                  SPEEDY TRIAL ACT; ORDER
                          v.
26                                                  DATE: June 4, 2020
     LUIS ARMANDO RIOS GARCIA                       TIME: 10:00 a.m.
27                                                  COURT: Hon. Morrison C. England, Jr.
                                Defendant.
28

      STIPULATION REGARDING EXCLUDABLE TIME     1
30    PERIODS UNDER SPEEDY TRIAL ACT
              Case 2:18-cr-00164-MCE Document 252 Filed 06/26/20 Page 2 of 6


 1           These related cases were set for status conferences on June 4, 2020. On the Court’s own

 2 motions, citing General Orders 611, 612, and 617, the matter of United States v. LNU, et al., Case No.

 3 2:18-CR-164-MCE, was moved to June 18, 2020, and the matter of United States v. Garcia, Case No.

 4 1:19-CR-100-MCE, was moved first to June 11, and then to July 23, 2020. The parties now jointly

 5 request to move the status conferences for both matters to October 22, 2020. To the extent it is needed,

 6 this stipulation supplements the basis for exclusion of time and requests the Court to exclude time under

 7 Local Code T4 as well, for the reasons set forth below.

 8           On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the

 9 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to
10 continue all criminal matters to a date after June 1. This and previous General Orders were entered to

11 address public health concerns related to COVID-19.

12           Although the General Orders address the district-wide health concern, the Supreme Court has

13 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

14 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

15 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

16 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

17 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

18 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

19 or in writing”).

20           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

21 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

22 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

23 the ends of justice served by taking such action outweigh the best interest of the public and the

24 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

25 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

26 ends of justice served by the granting of such continuance outweigh the best interests of the public and

27 the defendant in a speedy trial.” Id.

28           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

       STIPULATION REGARDING EXCLUDABLE TIME                2
30     PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:18-cr-00164-MCE Document 252 Filed 06/26/20 Page 3 of 6


 1 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

 2 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

 3 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

 4 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

 5 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

 6 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

 7 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

 8 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

 9          In light of the societal context created by the foregoing, this Court should consider the following

10 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

11 justice exception, § 3161(h)(7) (Local Code T4). 1 The parties note that the Court has already designated

12 a new date for the status conferences. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010)

13 (noting any pretrial continuance must be “specifically limited in time”).

14                                            STIPULATION

15          1.      By previous orders, the related matters, both captioned above, were set for status

16 conferences on June 4, 2020, then moved to June 18, 2020, on the Court’s own motion.

17          2.      By this stipulation, the following defendants now move to continue the status conference

18 to October 22, 2020, and to exclude time between June 4, 2020, and October 22, 2020, under Local

19 Code T4:

20                  a)     ELIAS HERNANDEZ VALENCIA (aka “Pistola”)

21                  b)     FILIBERTO MADRIGAL (aka “Fily”)

22                  c)     LUIS ARMANDO RIOS GARCIA (aka “Pee Wee”)

23                  d)     GEORGINA CARRILLO AYALA

24                  e)     JOSE ANTONIO PANTOJA ESTRADA

25                  f)     JOSE MANUEL RODRIGUEZ (aka “Manny”)

26                  g)     ROBERTO MERCADO-RANGEL.

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30   PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:18-cr-00164-MCE Document 252 Filed 06/26/20 Page 4 of 6


 1          3.     These parties agree and stipulate, and request that the Court find the following:

 2                 a)      The government has represented that the discovery associated with this case

 3          includes seven compact discs, containing over 400 pages of investigative reports, surveillance

 4          photographs, surveillance video, and T-III wiretap transcripts. All of this discovery has been

 5          either produced directly to counsel and/or made available for inspection and copying.

 6                 b)      Counsel for defendants desire additional time to continue to review discovery,

 7          conduct investigation, communicate with the government and their respective clients, discuss

 8          possible resolutions, and prepare for trial. The continuance is necessary to ensure continuity of

 9          counsel and for defense preparation.

10                 c)      Counsel for defendants believe that failure to grant the above-requested

11          continuance would deny them the reasonable time necessary for effective preparation, taking into

12          account the exercise of due diligence.

13                 d)      The government does not object to the continuance.

14                 e)      Based on the above-stated findings, the ends of justice served by continuing the

15          case as requested outweigh the interest of the public and the defendant in a trial within the

16          original date prescribed by the Speedy Trial Act.

17                 f)      As to both cases, for the purpose of computing time for these defendants under

18          the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must commence, the time

19          period of June 4, 2020 to October 22, 2020, inclusive, is deemed excludable pursuant to 18

20          U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by

21          the Court at defendants’ request on the basis of the Court’s finding that the ends of justice served

22          by taking such action outweigh the best interest of the public and the defendant in a speedy trial.

23          4.     In regard to the defendant JOSE FRANCISCO BUENAVIDA (aka “Canas”), the

24 government and counsel for this defendant agree and stipulate, and ask that the Court find, that the

25 defendant’s whereabouts are currently unknown, despite the exercise of due diligence. The parties

26 therefore ask that the Court find that for the purposes of computing time for this defendant under the

27 Speedy Trial Act, within which trial must commence, the time period of June 4, 2020 to October 22,

28 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(3)(A) & (B) [Local Code M].

      STIPULATION REGARDING EXCLUDABLE TIME              4
30    PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:18-cr-00164-MCE Document 252 Filed 06/26/20 Page 5 of 6


 1          5.     Defendant BART RICHARD HUGHES does not join this stipulation and his case is set

 2 for sentencing on June 25, 2020.

 3          6.     Defendants KELLY DUANE HUGHES and JERRY CURTIS FOSTER have entered

 4 guilty pleas in this matter and been sentenced. The remaining defendants not mentioned in this

 5 stipulation have not yet appeared in this matter.

 6          7.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 7 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 8 must commence.

 9          IT IS SO STIPULATED.

10   Dated: June 12, 2020                                    MCGREGOR W. SCOTT
                                                             United States Attorney
11
                                                             /s/ JAMES R. CONOLLY
12                                                           JAMES R. CONOLLY
                                                             Assistant United States Attorney
13

14
                               [Signatures continued on following page]
15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              5
30    PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:18-cr-00164-MCE Document 252 Filed 06/26/20 Page 6 of 6

      Dated: June 12, 2020                          /s/ HAYES GABLE III
 1                                                  HAYES GABLE III
                                                    Counsel for Defendant
 2                                                  ELIAS HERNANDEZ VALENCIA
      Dated: June 12, 2020                          /s/ TONI WHITE
 3                                                  TONI WHITE
                                                    Counsel for Defendant
 4                                                  FILIBERTO MADRIGAL
      Dated: June 12, 2020                          /s/ PETER KMETO
 5                                                  PETER KMETO
                                                    Counsel for Defendant
 6                                                  LUIS ARMANDO RIOS GARCIA
      Dated: June 12, 2020                          /s/ TASHA PARIS CHALFANT
 7                                                  TASHA PARIS CHALFANT
                                                    Counsel for Defendant
 8                                                  GEORGINA CARRILLO AYALA
      Dated: June 12, 2020                          /s/ OLAF HEDBERG
 9                                                  OLAF HEDBERG
                                                    Counsel for Defendant
10                                                  JOSE FRANCISCO BUENAVIDA
      Dated: June 12, 2020                          /s/ DINA SANTOS
11                                                  DINA SANTOS
                                                    Counsel for Defendant
12                                                  JOSE PANTOJA ESTRADA
      Dated: June 12, 2020                          /s/ DAVID D. FISCHER
13                                                  DAVID D. FISCHER
                                                    Counsel for Defendant
14                                                  JOSE RODRIGUEZ
      Dated: June 12, 2020                          /s/ CLEMENTE JIMENEZ
15
                                                    CLEMENTE JIMENEZ
16                                                  Counsel for Defendant
                                                    ROBERTO MERCADO RANGEL
17                                            ORDER
18         IT IS SO ORDERED.
19
     Dated: June 26, 2020
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME     6
30    PERIODS UNDER SPEEDY TRIAL ACT
